820 F.2d 329
Henry C. MEYER, et al., Plaintiff-Appellant,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants-Appellees.Mary Ellen JENKINS, et al., Plaintiff-Appellant,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants-Appellees.Anona BELISLE, et al., Plaintiff-Appellant,v.ARMSTRONG WORLD INDUSTRIES, INC., et al., Defendants-Appellees.
Nos. 85-3964 to 85-3968.
United States Court of Appeals,Ninth Circuit.
June 22, 1987.

Brent M. Rosenthal, Russell W. Budd and Janice Robinson, Dallas, Tex., Clark Gasser, Pocatello, Idaho, for plaintiffs-appellants.
Christopher Burke, Boise, Idaho, for defendants-appellees.
Before FLETCHER, BOOCHEVER and NORRIS, Circuit Judges.

ORDER

1
The district court's order granting defendants' motion for summary judgment is vacated.*   The case is remanded for the district court to determine whether the actions are timely under Davis v. Moran, 112 Idaho 703, 735 P.2d 1014 (1987) and, if not, whether the provisions of 42 U.S.C. Sec. 9658 are applicable.



*
 The district court's opinion appears at 643 F.Supp. 17 (D.Idaho 1985)